DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed December 13, 2021, for the 16/701,829 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 2-4, 8, and 13-14 and the cancellation of claim 10 are noted.
Claims 1-9 and 11-20 are pending and have been fully considered.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See applicant’s arguments on page 6 of remarks filed December 13, 2021.  One of the nearest prior art references appears to be Suenaga et al (US 2004/0168367 A1), which discloses “[a]s a non-reducible metal oxide, MgO powder (99.99%, average particle diameter: 50 nm) was heat-treated in an atmosphere containing steam and carbon dioxide at a temperature of 50o C” [paragraph 0271; Example 23].  However, it appears that calcination of MgO or MgO precursors affects the structure of MgO as disclosed in the instant application [see, e.g., Examples 6-8 in the instant specification & Figure 3].  For example, calcination temperature affects the surface area of MgO [see paragraph 0051 & Table 1 of the instant specification].  This teaching is further supported by Eubank in the Journal of the American Ceramic Society [1951, vol 34, no 8, pp 225-229], which discloses “[c]alcination of magnesium compounds occurred in two distinct steps: (I) loss of gases at temperatures of 300o to 500°C. and (2) recrystallization or sintering at temperatures above 900°C. At temperatures between 500o and 900°C. some increase in particle size results, but in the case of the basic carbonate calcines this is  very small. At the lower calcination temperatures, the loss of gases leaves a very porous structure with a large internal surface area and great reactivity (adsorptive power)” [see 5th paragraph on left hand side of page 227; see also the abstract].  Therefore, it is not clear that the MgO powder of Suenaga et al is structurally similar to the isomerization catalyst prepared by the method of the instant application.  There is no teaching that said MgO . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
January 1, 2022